McCarthy, J.
.The objections made by appellant to conversations had by plaintiff • with the defendant’s cotrustees in regard to the matter of their joint liability are untenable and! the trial justice properly ruled on them.
*247The following question was asked: “ Q. In what capacity did you do business with. Mackintosh & Co. ? [Counsel for defendant, W. H. Hoople, objected to the question, as incompetent, immaterial and irrelevant, as calling for a conclusion, and as not the best evidence. Question allowed. Defendant Hoople excepted.] A. It was individually. My correspondence with them was individually, and my dealings with them individually.” This was error.
At the close of the. plaintiff’s case the trial justice Avas asked to dismiss the complaint and also to direct a* verdict for the defendant on the ground r
First.. That the proofs failed to show any cause of action in favor of the plaintiff, John R. Anderson, against the defendant, William H. HoOple.
Second. That the proofs failed to sustain the allegations of the complaint.
Third. That no title or ownership in the plaintiff to -the order set forth in the complaint had been shown. '
Fowrth. That no title or ownership in the plaintiff to the order received in evidence had been shown.
Which was denied.
This was also error, for, from a careful examination of the evidence in the case, it is clear and decisive that the plaintiff failed to show any action in his favor, nor any title or ownership to either the order set forth in the complaint or to the order received in evidence, and that if there was any right of action that it was in favor of the corporation John R. Anderson Company, which was admitted to have been duly incorporated in New Jersey but doing business in New York. .
There is-no evidence of any transfer or assignment of this-claim by the corporation to the plaintiff individually.
The judgment is, therefore, reversed and a new trial granted, with costs to the appellant to abide the event.
Yau Wyck, Oh. J., concurs.
Judgment reversed and new trial granted, with costs to appellant to abide event.